Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2021

                                     No. 04-21-00325-CV

                    ISI CONTRACTING, INC. and Guerra Construction,
                                   Appellants

                                               v.

     Naomi MARKHAM, Carrie Markham, and Trevor Markham, Individually and as the
              Administrator of the Estate of Joslyn Markham, Deceased,
                                      Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI01166
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        Appellees’ briefs were originally due November 2, 2021. On October 25, 2021,
appellees filed a motion for extension requesting an additional two weeks as well as permission
to file one consolidated brief responsive to the two appellants’ briefs. After consideration, we
GRANT the motion and ORDER appellees to file the consolidated brief by November 16, 2021.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court